Citation Nr: 1039637	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  06-11 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 
10 percent for the Veteran's lumbar spine degenerative disc 
disease.  

2.  Entitlement to an initial disability evaluation in excess of 
10 percent for the Veteran's bilateral knee injury residuals with 
chondromalacia and degenerative joint disease.

3.  Entitlement to an initial compensable disability evaluation 
for the Veteran's left ankle injury residuals with arthritis.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 2005.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Louisville, 
Kentucky, Regional Office which granted service connection for 
bilateral knee injury residuals with chondromalacia and 
degenerative joint disease and assigned a 10 percent evaluation 
for that disability; granted service connection for both lumbar 
spine degenerative disc disease and granted service connection 
for left ankle injury residuals with arthritis, and assigned 
noncompensable evaluations for those disabilities; and provided 
effective dates of service connection of July 1, 2005, the day 
after the Veteran was discharged from active duty service.  

In a January 2006 rating decision, the Waco, Texas, Regional 
Office increased the evaluation for the Veteran's lumbar spine 
degenerative disc disease from noncompensable to 10 percent and 
effectuated the award as of July 1, 2005.

In April 2007, the Veteran informed the Department of Veterans 
Affairs (VA) that he was moving to Florida.  The Veteran's claims 
file was subsequently transferred to the St. Petersburg, Florida, 
Regional Office.

In July 2008, the Veteran presented evidence at a hearing at the 
St. Petersburg RO before the undersigned Veterans Law Judge 
(VLJ).  A transcript of that hearing has been associated with the 
Veteran's VA claims folder.

In September 2008, the Board remanded the Veteran's appeal to the 
RO for inclusion of additional medical records and for scheduling 
of a medical examination to determine the nature and extent of 
the Veteran's service-connected disabilities.  In April 2009, the 
Board remanded the Veteran's appeal to the RO for scheduling of 
the Veteran for a medical examination of the Veteran's service-
connected disabilities.  

In January 2010, the Board again remanded the claim to the RO for 
additional development.  While the case was in remand status, in 
July 2010, the RO granted a 10 percent evaluation for the 
Veteran's left ankle disability effective from July 1, 2005.  The 
Board is also satisfied that there was substantial compliance 
with its remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
While the examiner offered opinions regarding relationship of the 
disorders to service which is totally irrelevant in this case, 
the examination report provided the information necessary to 
adjudicate the claims and thus substantial compliance is found.  

The case has been returned to the Board and is ready for further 
review.  

An issue of entitlement to a total disability rating based on 
individual unemployability is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The evidence does not show flexion of the lumbar spine to 60 
degrees or less, combined range of motion of the thoracolumbar 
spine to 120 degrees or less, muscle spasms or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour, 
or incapacitating episodes due to the service-connected back  
disability.  

2.  The Veteran has painful motion of both knees.

3.  Neither of the Veteran's service-connected knee disorders 
have flexion limited to 30 degrees or less, nor extension limited 
to 15 degrees or more.  

4.  Neither of the Veteran's service-connected knee disorders is 
manifested by recurrent subluxation or lateral instability.

5.  The Veteran's impairment from his left ankle disorder is no 
more than slight.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation in 
excess of 10 percent for the service-connected lumbar spine 
degenerative disc disease have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5242 (2010).  

2.  The criteria for an initial separate rating of 10 percent, 
and no higher, for the Veteran's arthritis of the right knee are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.10, 4.40, 4.45, 4.56, 4.71a, Diagnostic 
Code 5003 (2010); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).

3.  The criteria for an initial separate rating of 10 percent, 
and no higher, for the Veteran's arthritis of the left knee are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.10, 4.40, 4.45, 4.56, 4.71a, Diagnostic 
Code 5003 (2010); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).

4.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected left ankle disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5271 (2010). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Veteran's claim for his bilateral knee disorder, his left 
ankle disorder and his back disorder arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice 
is needed under VCAA.  

As to VA's duty to assist, the RO associated the Veteran's VA 
outpatient treatment records and he was afforded VA examinations.  
See 38 C.F.R. § 3.159(c)(4) (2010).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations obtained in this case are more than adequate.  
The examinations provided adequate basis for rating the Veteran's 
disorders.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. § 
3.159(c) (4).

Further, there is no objective evidence indicating that there has 
been a material change in the severity of the appellant's 
service-connected disorders since he was last examined.  See 38 
C.F.R. § 3.327(a) (2010).  

The Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

Increased Initial Evaluations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any doubt regarding the extent of 
the disability in the Veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v.  Derwinski, 1 
Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an increase 
in the disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period one 
year before the claim was filed until a final decision is issued.  
Hart v. Mansfield, No. 05-2424, 2007 WL 4098218 (Vet. App. 
Nov. 19, 2007).  Thus, staged ratings may be assigned if the 
severity of the disability changes during the relevant rating 
period.  In cases where the original rating assigned is appealed, 
such as in this claim, consideration must be given to whether the 
Veteran deserves a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal  
system is primarily the inability, due to damage or infection of  
parts of the system, to perform the normal working movements of  
the body with normal excursion, strength, speed, coordination,  
and endurance.  Functional loss may be due to the absence of part 
or all of the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective innervation, or 
other pathology, or may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2010).

38 C.F.R. § 4.45 provides that factors of disability involving a 
joint reside in reductions of its normal excursion of movements 
in different planes of motion and therefore, inquiry will be 
directed to such considerations as weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); excess fatigability; and 
incoordination (impaired ability to execute skilled movements 
smoothly).  38 C.F.R. § 4.45 (2010).

The Court has held that when a Diagnostic Code provides for  
compensation based upon limitation of motion, the provisions of  
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that  
examinations upon which the rating decisions are based must  
adequately portray the extent of functional loss due to pain "on  
use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 12 
Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).  Arthritis due to trauma, 
which is established by x-ray findings, is to be rated as 
degenerative arthritis, which is rated under Diagnostic Code 
5003.  Diagnostic Code 5003 states that degenerative arthritis 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or joints 
involved.  When, however, the limitation  of motion of the 
specific joint or joints involved is  noncompensable under the 
appropriate diagnostic codes, a rating  of 10 percent is for 
application for each such major joint or  group of minor joints 
affected by limitation of motion.   Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion. In the absence of 
limitation of motion, x-ray evidence of involvement of 2 or more 
major joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent evaluation.  
X-ray evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 38 
C.F.R. § 4,71a, Diagnostic Codes 5003, 5010 (2010).

In the selection of diagnostic codes assigned to disabilities, 
injuries will generally be represented by the number assigned to 
the residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; if 
the rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2010).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  One diagnostic 
code may be more appropriate than another based on such factors 
as an individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 
(1993).  

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the  
Board's analysis below will focus specifically on what  evidence 
is needed to substantiate the claims and what the  evidence in 
the claims file shows, or fails to show, with  respect to the 
claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  


The Veteran contends that his service-connected disabilities are 
more disabling than reflected in the current rating percentages 
assigned.  In this regard, lay statements are considered to be 
competent evidence when describing symptoms or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).   

The Evidence

In November 2004, the Veteran underwent a VA pre-discharge 
examination.  His pertinent complaints were bilateral knee 
injury, left ankle arthritis and lower back pain.  Examination 
showed tenderness of the left ankle over the left posterior joint 
line and crepitus in both patellae.  The examiner stated that 
there was full range of motion in most joints.  As to the 
bilateral knee disorder, he reported having retro patellar 
stiffness after he starts moving in the morning but does not 
awake with stiffness in his knees unless he was very active the 
day before.  Sports and running were noted to cause pain and that 
he could control the pain if he controls his activity.  He 
reported that the knees click a lot and that the right knee 
buckles approximately every three months.  Examination showed no 
tenderness or deformity and no effusion in either knee but that 
there was crepitus under both knees.  It was noted that 
goniometry testing of both knees showed normal range of motion 
for body type and muscle mass.  It was noted that prior X-rays 
showed the left knee to have mild osteoarthritis with a bone spur 
(March 2004), and X-rays of July 2003 showed mild degenerative 
changes consistent with osteoarthritis in both knees.  The 
examiner found, bilateral knee pain, secondary to osteoarthritis 
in both knees as well as chondromalacia patellae.  It was noted 
that this was a chronic degenerative problem that would impose 
significant limitations on the Veteran's walk run and participate 
in sports in the future. 

As to the left ankle, the Veteran reported that he had pain and 
used a brace.  Examination of the left ankle showed tenderness 
with no evidence of swelling, crepitus, or instability.  It was 
noted that goniometry testing of both ankles showed normal range 
of motion for body type and muscle mass.  It was noted that X-
rays taken in October 2001 at Heidelberg showed degenerative 
changes in the medial joint of the left ankle.  The finding was, 
left ankle pain secondary to degenerative changes, interpreted as 
degenerative arthritis.  The examiner stated that this weight-
bearing joint would continue to have additional deterioration at 
an intermediate rate in the future.  

Concerning the lower back, the Veteran reported having pain after 
weight-bearing activities.  He reported that the pain is non-
radicular.  He denied any parethesias or weakness in the lower 
extremities.  Range of motion was not performed.  It was noted 
that X-rays in 2002 showed significant degenerative disk changes 
at the last lumbar appearing vertebrae and the apparent S1 
vertebrae.  The finding was, chronic low back pain secondary to 
significant degenerative disk changes at the level of L4-S1, 
noting that the Veteran only has four lumbar vertebrae.  The 
examiner noted that this disorder would likely continue to cause 
pain and disability for the Veteran in the future.  

The Veteran was examined by VA in October 2005.  The claims file 
was reviewed.  He complained of low back pain that happens with 
flare-up and that this happened daily.  He reported that the pain 
could last 1 to 2 hours and that there is no radiation.  He 
denied stiffness, fatigue, and lack of endurance as well as 
having any rectal or bladder problems.  He noted taking Tylenol 
for relief.  It was noted that the condition did not affect his 
daily activities and that he had lost no time at work due to his 
back.  He denied having any periods of incapacitation in the last 
12 months.  Examination showed no muscle spasm.  There was pain 
to deep palpation.  Forward flexion was to 90 degrees; extension 
backward was 30 degrees; right and left lateral flexion were to 
30 degrees; and rotation was to 40 degrees.  There was only 
discomfort felt with all movements.  It was noted that during 
repetitive flexion there were no signs of fatigability.  The 
examiner stated that it was his estimate that during acute flare-
ups the total function loss equated to the lumbar spine flexion 
was limited to 70 degrees.  It was reported that there was no 
sensory deficit of the lower extremities.  His gait was normal.  
X-rays were noted to show moderate disk height loss at the L5-S1.  
The impression was, severe spondylosis at L5-S1.  The diagnosis 
was, episodic low back strain, secondary to severe degenerative 
disc disease at level L5-S1 with no evidence of radiculopathy 
found.  

The Veteran underwent a VA examination in May 2006.  It was noted 
that the Veteran worked as a ROTC instructor.  The Veteran noted 
that he has daily knee pain in both knees which is mild but gets 
worse two to three times a week with some relief with rest and 
elevation of the knees.  He stated that he wore a knee brace when 
doing training with his ROTC students.  He denied episodes of 
stiffness, locking or giving way, but reported he has flare-ups 
occasionally He reported having no swelling, no dislocation, no 
subluxation and no redness.  He noted he could walk a mile pain 
free and stand about 15 minutes.  He stated that the condition 
mildly affects his job and his usual daily activities.  Motion of 
the left knee was as follows: forward flexion to 140 degrees; and 
extension -10 to 0 degrees.  There was no evidence of pain, loss 
of motion, fatigue, weakness or lack of endurance.  Anterior 
drawer, Lachman's and McMurray's were negative.  X-rays showed a 
normal right knee with minimal narrowing of the knee joint which 
was noted may represent very early degenerative changes.  X-rays 
were noted to show slight narrowing of the patellofemoral joint 
of the left knee.  The diagnosis was, bilateral knee degenerative 
joint disease.  

The Veteran also complained of mild pain across the lower back 
without radiation, no tingling, and no numbness of the lower 
extremities.  The Veteran reported having occasional stiffness at 
least once a week across the lower back.  He denied any bladder 
or bowel impairment.  He noted he could walk a mile pain free and 
stand about 15 minutes.  He stated that the condition mildly 
affects his job and his usual daily activities.  He denied any 
periods of days lost from incapacitation in the last 12 months.  
Examination showed that he walked without limping.  Forward 
flexion was to 90 degrees; extension was to 30 degrees; left and 
right lateral flexion were to 30 degrees; and left and right 
lateral rotation were to 30 degrees.  There was no evidence of 
pain on motion, and no evidence of fatigue, weakness, or lack of 
endurance.  Sensory examination of the lower extremities was 
normal and there was no abnormality found on neurological 
examination.  The diagnosis was, moderate degenerative disc 
disease with severe spondylosis of the lumbar spine without 
radiculopathy.  

The examiner commented that as to the left knee, right knee and 
lumbar spine, it was estimated that the Veteran would have no 
additional limitation of motion during flare-ups and no 
additional functional limitation during repetitive use due to 
pain, fatigue, weakness, or lack of endurance.  

In November 2006, the Veteran was examined by VA.  The claims 
file was reviewed.  He reported having recurrent left ankle pain 
with flare-ups once a week depending on activities, and 
alleviated by rest.  He reported that the ankle gives way and 
that he has fatigueability and lack of endurance in the ankle.  
The Veteran stated that he used an elastic ankle support and 
experiences pain with prolong standing.  Examination of the ankle 
showed no swelling, erythema or tenderness.  Dorsiflexion was 
from 0 to 20 degrees with mild pain at 20 degrees.  Plantar 
flexion was from 0 to 55 degrees with pain starting at 40 degrees 
and ending at 25 degrees.  With repetitive motion there was no 
limitation noted.  There was mild laxity with eversion.  The 
examiner stated that during flare-ups it was his estimation that 
there was no limitation of motion.  It was noted that there was 
no limitation associated with pain, fatigability or lack of 
endurance.  The finding was, residuals of a left ankle sprain 
with mild lateral laxity-arthritis not found.  

The Veteran was examined by VA in February 2010.  The claims file 
was reviewed.  The Veteran reported that when he walks a lot he 
has pain in his left ankle.  He noted having trouble walking and 
climbing stairs due to his knees.  Examination of the knees 
showed no deformity, instability, weakness, incoordination or 
effusions.   There were no episodes of dislocation, subluxation, 
locking or inflammation.  The examiner noted that the Veteran 
reported giving way of the knees, pain, and stiffness.  He 
reported having flare-ups every 2 to 3 weeks which last 1 to 2 
days.  He stated that climbing stairs precipitated the pain and 
rest alleviated the pain.  Examination of the left ankle showed 
no deformity, giving way, instability, weakness, incoordination, 
and no locking.  There were no episodes of dislocation, 
subluxation, effusions, or inflammation.  The examiner noted that 
there was pain, stiffness, and flare-ups of moderate severity 
every 2 to 3 weeks which lasted for hours.  The pain was reported 
to be due to prolonged walking and climbing stairs and was 
alleviated by rest.  It was noted that the Veteran's gait was 
normal.  There was no instability of either knee, and no meniscus 
abnormality of either knee.  There was tenderness and guarding of 
movement of the left ankle was well as instability.  Pain on 
motion was noted, bilaterally.  Motion of the left knee was noted 
to be from 0 to 125 degrees with extension noted to 0 degrees; 
motion of the right knee was noted as flexion from 0 to 135 
degrees with extension noted as to 0 degrees.  With repetitive 
motion, there was additional evidence of pain and flexion of the 
left knee was to 110 degrees and flexion of the right knee was to 
120 degrees.  Extension was to 0 degrees bilaterally.  Motion of 
the left ankle was noted as dorsiflexion to 20 degrees and 
plantar flexion to 38 degrees.  There was no ankylosis and no 
evidence of pain with repetitive motion and no additional 
limitation of motion with repetitive motion.  

X-rays of the left ankle were noted to be negative for fracture.  
There was calcanceal spurring.  An MRI of the knees showed mild 
femoral chondromalacia.  The diagnoses were: left ankle traumatic 
arthritis found with mild functional limitation with no 
significant effects on usual occupation and no effects on the 
usual daily activities; and chondromalacia bilateral knees with 
mild functional limitation and no significant effects on usual 
occupation and mild effects on usual daily activities.  

The Veteran complained of tightness in the back with radiation in 
the left leg.  There was no history of urinary incontinence, 
fecal incontinence numbness, parasthesias or leg or foot 
weakness.  There was no history of fatigue, weakness or spasms.  
The Veteran reported having decreased motion, pain and stiffness.  
He stated that the pain was in the lumbar spine, of mild severity 
on a daily basis with radiation into the left lower extremity.  
He reported flare-ups weekly lasting for one to two days 
precipitated by repetitive bending.  The pain is alleviated by 
rest.  The Veteran stated that the impairment was severe.  He 
stated that there were no incapacitating episodes.  He reported 
he was able to walk more than 1/4 mile but less than a mile.  
Examination showed no spasm, and no atrophy.  There was guarding, 
pain on motion and tenderness.  There was no abnormal gait or 
abnormal spinal contour.  Motion was noted as follows: flexion to 
90 degrees; extension to 22 degrees; left lateral flexion to 25 
degrees; left lateral rotation to 26 degrees; right lateral 
flexion to 25 degrees; and right lateral rotation to 26 degrees.  
There was objective pain on motion.  After repetitive motion the 
findings were: flexion to 75 degrees; extension to 22 degrees; 
left and right lateral flexion to 24 degrees; left lateral 
rotation to 24 degrees; and right lateral rotation to 23 degrees.  
An EMG/NCV found no evidence of the right or left lower extremity 
radiculopathy or neuropathy, and was reported that this was a 
normal study.  An MRI was noted to show lumbar spondylosis, most 
prominently at L4-5 and greater extent L5-S1.  The diagnosis was 
degenerative joint and disc disease, lumbar spine found with mild 
functional limitation without radiculopathy with no significant 
effects on usual occupation and no effects on the usual daily 
activities; and chondromalacia bilateral knees with mild 
functional limitation and no significant effects on usual 
occupation and mild effects on usual daily activities.  



Discussion

Lumbar Spine Disorder

The Veteran is currently assigned a 10 percent rating for his 
lumbar disability under Diagnostic Code 5242.  He complains of 
continuing back pain.  A 50 percent evaluation is assigned for 
disability of the thoracolumbar spine when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 40 percent rating 
is assigned when forward flexion of the thoracolumbar spine is 30 
degrees or less or when there is favorable ankylosis of the 
entire thoracolumbar spine.  A 20 percent evaluation is assigned 
when forward flexion of the thoracolumbar spine is greater than 
30 degrees but not greater than 60 degrees, or the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees, or with muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 10 percent evaluation 
is assigned when forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees, or the 
combined range of motion of the thoracolumbar spine is greater 
than 120 degrees but not greater than 235 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.   38 
C.F.R. § 4.71a, Diagnostic Codes 5237 (2010).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 45 
degrees, bilateral rotation is 0 to 30 degrees, and lateral 
flexion to either side is 0 to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237, Note (2) (2010); see also 38 C.F.R.  § 
4.71a, Plate V (2010).  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion.  Id. at Note (2) (2010).  Each range of 
motion measurement is rounded to the nearest five degrees.  Id.  
at Note (4) (2010).  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237, Note (2) (2010).  

The notes to the revised rating formula for diseases and injuries  
to the spine state that any associated objective neurological  
abnormalities, including, but not limited to, bowel or bladder  
impairment, are to be rated separately, under an appropriate  
diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2010).

Intervertebral disc syndrome (preoperatively or postoperatively)  
may be evaluated either under the General Rating Formula for  
Diseases and Injuries of the Spine or under the Formula for  
Rating Intervertebral Disc Syndrome Based on Incapacitating  
Episodes, whichever method results in the higher evaluation when  
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table) (2010).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 10 percent rating is 
awarded for incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 months.   
A 20 percent rating is awarded for disability with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  A 40 percent rating is 
assigned for incapacitating episodes having a total duration of 
at least four weeks, but less than six weeks during the past 12 
months.  A maximum 60 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  Note 1 provides that for the 
purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  "Chronic 
orthopedic and neurological manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  38 C.F.R.  § 
4.71a (2010).

The medical evidence noted above does not show any of the 
elements needed for an increased evaluation of 20 percent, such 
as active flexion of the thoracolumbar spine to 60 degrees or 
less, combined range of motion of the thoracolumbar spine to 120 
degrees or less, or muscle spasms or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.  In fact, 
flexion of the low back was to 90 degrees on VA evaluations noted 
above with combined range of motion to much greater than 120 
degrees.  In October 2005 the combined range of motion was 220 
degrees; in February 2010 it was 214 degrees.  Muscle spasms have 
not been shown and his gait and spinal contour are normal.   

Additionally, there is no medical evidence of intervertebral disc 
syndrome with resulting incapacitating episodes confirmed by a 
physician that would warrant evaluation under the criteria for 
rating intervertebral disc syndrome based on incapacitating 
episodes.  As noted above the Veteran has denied ever having any 
incapacitating episodes.  Consequently, a rating in excess of 10 
percent for the lumbosacral spine is not warranted at any time 
during the appeal period at issue under the current rating 
criteria for the spine.  See Fenderson, supra. 

The evidence also does not show evidence of radiculopathy 
warranting a compensable evaluation for neurological abnormality 
of either lower extremity.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 Note (1) (2010).  As noted in February 2010, 
neurological diagnostic studies were normal.  

Although an increased evaluation can also be assigned for low  
back disability involving loss of motion when there is additional  
functional impairment, examinations in do not show any additional 
loss of motion on repetitive motion that would warrant a higher 
evaluation.  See DeLuca, supra.  The February 2010 VA examiner 
noted the lumbar spine to have mild functional limitation without 
radiculopathy with no significant effects on usual occupation and 
no effects on the usual daily activities.  And while there was 
noted some decreased motion with repetitive motion, the loss was 
not so significant to warrant a rating higher than the 10 percent 
assigned.  Consequently, a rating in excess of 10 percent is not 
warranted for thoracolumbar disability at any time during the 
appeal period.

Bilateral Knee Disorder

Diagnostic Code 5010 provides that traumatic arthritis 
substantiated by X-ray findings is to be rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Under 
Diagnostic Code 5003, degenerative arthritis, established by X-
ray findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  However, when limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003. 38 C.F.R. § 4.71a; see also Degmetich v. 
Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. § 
4.45(f).

In the absence of limitation of motion, a 10 percent rating is 
warranted with X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  With X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent rating is 
warranted.  However, the 10 and 20 percent ratings based on X-ray 
findings will not be combined with ratings based on limitation of 
motion.  Id.

The Board notes that full range of motion of the knee consists of 
0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.  Further, VA's Office of General Counsel held in 
VAOPGCPREC 9-2004 that separate ratings under Diagnostic Codes 
5260 and 5261 may be assigned for disability of the same joint.

Diagnostic Code 5260 provides for limitation of flexion of the 
leg.  Where flexion is limited to 60 degrees, a 0 percent rating 
is provided; when flexion is limited to 45 degrees, 10 percent is 
assigned; when flexion is limited to 30 degrees, 20 percent is 
assigned; and when flexion is limited to 15 degrees, 30 percent 
is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension of 
the leg.  When there is limitation of extension of the leg to 5 
degrees, a zero percent rating is assigned; when the limitation 
is to 10 degrees, a 10 percent rating is assignable; when the 
limitation is to 15 degrees, 20 percent is assigned; when 
extension is limited to 20 degrees, 30 percent is assigned; when 
extension is limited to 30 degrees, 40 percent is assigned; and 
when it is limited to 45 degrees, 50 percent is assigned.  38 
C.F.R. § 4.71a.

In addition, the General Counsel for VA, in a precedent opinion 
dated July 1, 1997, (VAOPGCPREC 23-97) held that a claimant who 
has arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  General Counsel stated 
that when a knee disorder is already rated under Diagnostic Code 
5257, the Veteran must also have limitation of motion which at 
least meets the criteria for a zero-percent rating under 
Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 
5261 (extension limited to 5 degrees or more) in order to obtain 
a separate rating for arthritis. General Counsel subsequently 
held in VAOPGCPREC 9-98 that a separate rating for arthritis 
could also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997).  Where additional disability is shown, a 
Veteran rated under 5257 can also be compensated under 5003 and 
vice versa.

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, warrants 
a 10 percent evaluation.  A 20 percent evaluation requires 
moderate impairment, while a 30 percent evaluation requires 
severe impairment.  38 C.F.R. § 4.71a.

In this case, the competent medical evidence confirms that the 
Veteran complains of bilateral knee pain, documented by the VA 
examinations.  While not consistently diagnosed in the record, 
there is evidence that finds that the Veteran has degenerative 
arthritis of the knees.  His service records show in March 2004 
left knee mild osteoarthritis was diagnosed and in August 2003 
and September 2004, degenerative joint disease of the knees was 
found.  Further, osteoarthritis in both knees was found on VA 
examination in November 2004.  In May 2006, bilateral knee 
degenerative joint disease was diagnosed when X-rays showed 
narrowing of the knee joints.  Thus the Board will concede that 
the Veteran has arthritis in the knees.  His knee motion has been 
noted as from 0 to 125 degrees on the left and from 0 to 135 
degrees on the right.  Motion of the knees however, is 
noncompensable pursuant to Diagnostic Code 5260.  As the knee is 
a major joint, the Board finds that this is sufficient for a 
separate compensable rating of 10 percent for each knee pursuant 
to the criteria of Diagnostic Code 5003 and Degmetich, supra.

The Board further finds that neither knee warrants a rating in 
excess of 10 percent.  For example, neither of the Veteran's 
service-connected knee disorders have flexion limited to 30 
degrees or less, nor extension limited to 15 degrees or more.   
Moreover, repetitive motion while noting additional limitation, 
this does not alter the finding that a higher rating should be 
considered.  

In view of the foregoing, the Board finds that the Veteran does 
not have limitation of either knee that would warrant a rating in 
excess of 10 percent, even when taking into consideration his 
complaints of pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  As 
detailed above, in the preceding paragraph, the competent medical 
evidence does not reflect there would be additional impairment 
due to the Veteran's pain that would warrant a rating in excess 
of 10 percent for either knee at any time during the appeal 
period.  Further, he does not have limitation of extension which 
would warrant separate compensable ratings pursuant to VAOPGCPREC 
9-2004.  

The Board also notes that a thorough review of the competent 
medical evidence reflects that neither of the Veteran's service-
connected knee disorders is manifested by recurrent subluxation 
or lateral instability.  In fact, he specifically denied locking, 
instability, or any episodic swelling at the February 2006 VA 
examination. On examination, it was noted that there was no 
instability or episodes of subluxation.  In May 2006, VA 
examination showed negative anterior drawer, Lachman's and 
McMurray's tests.  As such, separate ratings based upon recurrent 
subluxation and/or instability under Diagnostic Code 5257 are not 
warranted in this case.  VAOPGCPRECs 23-97 and 9-98.

Neither would the Veteran be entitled to a higher rating for 
either knee under any other potentially applicable DC.  There is 
no showing of ankylosis (DC 5256), dislocation or removal of 
semilunar cartilage (DC's 5258, 5259), impairment of the tibia 
and fibula (DC 5262) or genu recurvatum (DC 5263).  

For these reasons, the Board finds that the Veteran does not meet 
or nearly approximate the criteria for a rating in excess of 10 
percent for either knee at any time during the appeal period.

Left Ankle Disorder

The Veteran is assigned a noncompensable evaluation for his left 
ankle disability under Diagnostic Code 5299-5271.  

Diagnostic Code 5271 provides for a 10 percent rating where there 
is moderate limitation of motion of the ankle, and a maximum 20 
percent rating for marked limitation of motion of the ankle.  38 
C.F.R. § 4.71a, Diagnostic Code 5271.  

Terms such as "moderate" and "marked" are not defined in the 
rating schedule; rather than applying a mechanical formula, VA 
must evaluate all the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2010).  

Normal range of motion of the ankle is zero to 20 degrees of 
dorsiflexion, and zero to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71a, Plate II (2010).  

Based on the above findings, especially the finding of normal 
range of motion of the ankles in November 2006 and decreased 
plantar flexion to only 38 degrees with normal dorsiflexion in 
February 2010, the Board concludes that the left ankle 
symptomatology is no more than slight and does not more nearly 
approximate moderate limitation of motion, which would warrant a 
10 percent rating, at any time during the appeal period.  There 
is also no evidence that the Veteran's left ankle disability 
should be evaluated under another diagnostic code for the ankle, 
since there is no evidence of ankylosis or malunion of the os 
calcis or astragalus.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5270, 5272, 5273 (2010).  

It was noted in November 2006 that there was no limitation on 
repetitive motion or due to pain, fatigability or lack of 
endurance and in February 2010, it was noted that there was no 
evidence of pain with repetitive motion and no additional 
limitation of motion as well as no significant effects on 
occupational or daily activities.  Consequently, a compensable 
rating is also not warranted for the left ankle based on 
functional impairment under 38 C.F.R.  §§ 4.40, 4.45 and DeLuca.  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for a rating.  

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for a service-
connected disability are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate and referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).

Here the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, for all disabilities at 
issue, and provide for higher ratings for additional or more 
severe symptoms, which have not been shown.  For this reason, the 
disability pictures are contemplated by the Rating Schedule, and 
the assigned schedular ratings are adequate, and no referral for 
an extraschedular rating is required under 38 C.F.R. § 
3.321(b)(1).  

An inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. 
App. 447 (2009) also has been considered.  However, the Board 
finds that Rice is not applicable to the current appeal because 
the Veteran has never claimed that his service connected 
disorders prevent him from obtaining and/or maintaining 
employment.  Therefore, the Board finds that the current decision 
need not consider whether the Veteran meets the criteria for a 
TDIU.  


ORDER

An initial disability evaluation in excess of 10 percent for the 
Veteran's lumbar spine degenerative disc disease is denied.  

Entitlement to a separate rating of no more than10 percent for 
arthritis, right knee, is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.

Entitlement to a separate rating of no more than10 percent for 
arthritis, left knee, is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.

An initial compensable disability evaluation for the Veteran's 
left ankle injury residuals with arthritis is denied.  


REMAND

The Board notes that during his July 2008 Board hearing, the 
Veteran testified that he was not working and that he had to 
leave his job as a security guard due to his back and knee 
disabilities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a TDIU claim is part of an increased rating claim 
when such claim is raised by the record.  In this case, the 
appellant has stated to the Board that he is no longer able to 
maintain employment due to his service-connected bilateral knee 
disability, and his back disability, and therefore, the issue is 
raised by the record.  However, such claim has not been developed 
nor considered by the RO in the first instance.  

Accordingly, the issue is REMANDED for the following action:

The RO should arrange for all necessary 
development, including appropriate VCAA 
notice, forwarding a VA Form 21-8940 to 
obtain employment information, and any 
other development deemed necessary to 
adjudicate the claim for entitlement to a 
total disability rating based on individual 
unemployability.  The RO should take 
appropriate adjudicative action, and 
provide the appellant and representative, 
if any, notice of the determination and the 
right to appeal.  If a timely notice of 
disagreement is filed, the appellant and 
representative, if any, should be furnished 
with a statement of the case and given time 
to respond thereto. The issue should be 
returned to the Board only if the Veteran 
perfects the appeal in a timely manner.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. 
§§ 5109B, 7112.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


